United States Court of Appeals
      for the Federal Circuit
                ______________________

                LINK SNACKS, INC.,
                 Plaintiff-Appellant,

                          v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-1319
                ______________________

   Appeal from the United States Court of International
Trade in Nos. 09-CV-0304 and 09-CV-0464, Judge Leo M.
Gordon.
                ______________________

              Decided: February 3, 2014
               ______________________

    GREGORY G. GARRE, Latham & Watkins LLP, of
Washington, DC, argued for plaintiff-appellant. On the
brief were LIZBETH R. LEVINSON and RONALD M. WISLA,
Kutak Rock, LLP, of Washington, DC.

    ALEXANDER VANDERWEIDE, Trial Attorney, Commer-
cial Litigation Branch, Civil Division, United States
Department of Justice, of New York, New York, argued
for defendant-appellee. With him on the brief were
STUART F. DELERY, Assistant Attorney General, JEANNE
E. DAVIDSON, Director, of Washington, DC, and BARBARA
2                                    LINK SNACKS, INC.   v. US



S. WILLIAMS, Attorney in Charge, International Trade
Field Office, of New York, New York.
                  ______________________

    Before NEWMAN, LOURIE, and BRYSON, Circuit Judges.
LOURIE, Circuit Judge.
     Link Snacks, Inc. (“LSI”) appeals from the summary
judgment decision of the United States Court of Interna-
tional Trade affirming Customs’ decision classifying LSI’s
beef jerky products as “[c]ured or pickled” bovine meat
products under subheading 1602.50.09 of the Harmonized
Tariff Schedule of the United States (“HTSUS”). Link
Snacks, Inc. v. United States, 901 F. Supp. 2d 1369 (Ct.
Int’l Trade 2013). Because the imported articles are
described eo nomine by HTSUS Heading 1602.50.09 and
the court did not err in granting summary judgment as a
matter of law, we affirm.
                      BACKGROUND
    LSI imported beef jerky products from New Zealand
and Brazil consisting of sliced, cooked, cured, and dried
meat seasoned with salt and other spices and flavors. The
manufacturing process for the imported jerky involves,
inter alia, curing the sliced boneless beef in a mixture of
seasoning, sodium nitrate, and water for 24 to 48 hours,
after which the meat is cooked and smoked for three to six
hours. Id. at 1371–72. Once placed in airtight bags, the
product has a shelf life of 18–20 months.
    United States Customs and Border Protection (“Cus-
toms”) classified the subject beef jerky under HTSUS
subheading 1602.50.09 as “cured” prepared or preserved
beef and denied LSI’s protests to classify it under sub-
heading 1602.50.2040 as “other” prepared or preserved
beef. Id. at 1371. LSI then filed suit in the Court of
International Trade. After discovery, both parties then
moved for summary judgment.
LINK SNACKS, INC.   v. US                                 3



    The Court of International Trade denied LSI’s motion
for summary judgment and granted the government’s
cross-motion for summary judgment. Id. at 1375. The
court analyzed each party’s proposed subheading pursu-
ant to Rule 1 of the General Rules of Interpretation
(“GRIs”) by consulting expert statements and relevant
materials to determine the common meaning of the term
“cured.” Id. at 1373–74. The court considered LSI’s
arguments that beef jerky is a product defined more by its
dehydrated properties than by the curing process, but
instead found that subheading 1602.50.09 was an eo
nomine provision because it “‘includ[ed] all forms of the
named article’, even improved forms.” Id. at 1375 (quot-
ing Carl Zeiss, Inc. v. United States, 195 F.3d 1375, 1379
(Fed. Cir. 1999)). The court thus affirmed Customs’s
classification, concluding that although LSI’s jerky prod-
uct may also be affected by the preservative process of
dehydration, it nevertheless remained “cured” within the
meaning of 1602.50.09. Id. at 1375.
    LSI timely appealed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(5).
                            DISCUSSION
    We review the Court of International Trade’s grant of
summary judgment without deference, CamelBak Prods.,
LLC v. United States, 649 F.3d 1361, 1364 (Fed. Cir.
2011), and “decide de novo the proper interpretation of the
tariff provisions as well as whether there are genuine
issues of fact to preclude summary judgment,” Millenium
Lumber Distrib. Ltd. v. United States, 558 F.3d 1326,
1328 (Fed. Cir. 2009). Although we accord deference to a
classification ruling by Customs to the extent of its “power
to persuade,” United States v. Mead Corp., 533 U.S. 218,
235 (2001), we have “an independent responsibility to
decide the legal issue of the proper meaning and scope of
HTSUS terms,” Warner-Lambert Co. v. United States, 407
F.3d 1207, 1209 (Fed. Cir. 2005). We thus review the
4                                    LINK SNACKS, INC.   v. US



interpretation of the governing statutory provisions
without deference to the trial court’s decision. Lynteq,
Inc. v. United States, 976 F.2d 693, 696 (Fed. Cir. 1992).
    LSI argues that its beef jerky products are properly
categorized under 1602.50.2040 as “other” prepared or
preserved beef. It argues that the drying process changes
the beef jerky into a different product from conventional
cured meat products, such as packaged ham and roast
beef. For support, LSI points to differences in the way the
United States Department of Agriculture (“USDA”) classi-
fies meat products depending on the moisture content.
Additionally, LSI argues that under GRI 3(b), beef jerky
is properly classified as “other.”
    The government maintains, and the Court of Interna-
tional Trade so held, that the subject beef jerky is catego-
rized under subheading 1602.50.09 because it is described
eo nomine under that heading as cured beef. The gov-
ernment contends that another agency’s non-tariff regula-
tions do not control the Customs categorization. The
government also responds that no analysis beyond GRI 1
is required because the imported merchandise is not
classifiable under two or more subheadings.
    We agree with the government and the Court of In-
ternational Trade that the proper classification is under
subheading 1602.50.09. Merchandise imported into the
United States is classified under the HTSUS. The
HTSUS scheme is organized by headings, each of which
has one or more subheadings. The headings set forth
general categories of merchandise, and the subheadings
provide a more particularized segregation of the goods
within each category.
    The classification of merchandise under the HTSUS is
governed by the principles set forth in the GRIs and the
Additional U.S. Rules of Interpretation. See Orlando
Food Corp. v. United States, 140 F.3d 1437, 1439 (Fed.
Cir. 1998). The GRIs are applied in numerical order and
LINK SNACKS, INC.   v. US                                 5



a court may only turn to subsequent GRIs if the proper
classification of the imported goods cannot be accom-
plished by reference to a preceding GRI. Carl Zeiss, Inc.
v. United States, 195 F.3d 1375, 1379 (Fed. Cir. 1999);
Mita Copystar Am. v. United States, 160 F.3d 710, 712
(Fed. Cir. 1998). GRI 1 provides that “for legal purposes,
classification shall be determined according to the terms
of the headings and any relative Section or Chapter Notes
and, provided such headings or Notes do not otherwise
require, according to the [remaining GRIs.]” GRI 1.
    The proper classification of merchandise under the
HTSUS is a two-step process. Orlando Food, 140 F.3d at
1439. First, we ascertain the meaning of the specific
terms in the tariff provision, which is a question of law
that we review without deference. Id. HTSUS terms are
construed in accordance with their common and commer-
cial meaning, which are presumed to be the same. Carl
Zeiss, 195 F.3d at 1379. Second, we determine whether
the goods come within the description of those terms,
which is a factual inquiry that we review for clear error.
Orlando Food, 140 F.3d at 1439. However, when there is
no dispute as to the nature of the merchandise, then the
two-step classification analysis “collapses entirely into a
question of law.” Cummins Inc. v. United States, 454 F.3d
1361, 1363 (Fed. Cir. 2006).
    The relevant section of the HTSUS reads as follows:
    1602 Other prepared or preserved meat, meat
    offal or blood:
    1602.50      Of bovine animals
                      Not containing cereals or vegeta-
                      bles:
    1602.50.09        Cured or pickled
                      Other:
                            In airtight containers:
6                                    LINK SNACKS, INC.   v. US



                           ...
    1602.50.2040                 Other
HTSUS (2006).
    The identity of the imported articles here is not in
dispute; they are marked and sold as beef jerky products.
The parties agree that the subject beef jerky is classified
under subheading 1602.50 as “prepared or preserved
meat, meat offal or blood: Of bovine animals.” The only
issue in this case is whether the subject beef jerky should
be classified as “cured” or “other” prepared beef products.
Accordingly, there are no genuine issues of fact precluding
summary judgment.
     The trade court was correct that no analysis beyond
GRI 1 is necessary. The subject beef jerky is described, eo
nomine, by HTSUS 1602.50.09 as cured beef products.
HTSUS 1602.50.09 does not draw distinctions based on
whether or not the meat is dehydrated; the only inquiry is
whether or not the meat has been cured. It is undisputed
that LSI’s beef jerky products are cured for a period of 24
to 48 hours. Although there is a respectable argument
that the further step of dehydration affects the beef jerky
product beyond the curing process, it does not overcome
the simple and straightforward classification of the sub-
ject merchandise as cured beef products.
    LSI’s reliance on USDA’s differing treatment of dehy-
drated meat products to support its conclusion that the
subject beef jerky should be classified by HTSUS
1602.50.2040 is misplaced because, although they may be
helpful, non-tariff regulations by other agencies are not
dispositive for purposes of tariff classification. North Am.
Processing Co. v. United States, 236 F.3d 695, 698 (Fed.
Cir. 2001); Marubeni Am. Corp. v. United States, 35 F.3d
530, 537 (Fed. Cir. 1994).
   Nor do this court’s opinions in Arko Foods Int’l, Inc. v.
United States, 654 F.3d 1361 (Fed. Cir. 2011), and
LINK SNACKS, INC.   v. US                                7



CamelBak support LSI’s argument. In Arko, the court
upheld a decision of the Court of International Trade that
mellorine, although containing milk, was not an “article of
milk” because it contained substantial amounts of other
ingredients, and in CamelBak, the court held that bags
designed to carry cargo and provide a method for hands-
free hydration were not classifiable as “backpacks” be-
cause the hydration feature provided the bags “with a
unique identity and use that remove[d] them from the
scope of the eo nomine backpack provision.” 649 F.3d at
1369. In this case, none of the other steps in the process
of making LSI’s beef into jerky alters the fact that LSI’s
beef jerky is “cured.”
    Finally, because we conclude that the merchandise at
issue is properly classifiable under GRI 1, resorting to an
analysis under GRI 3(b) is unnecessary. Avenues in
Leather, Inc. v. United States, 423 F.3d 1326, 1334 (Fed.
Cir. 2005). As indicated, the subject beef jerky is not
classifiable under GRI 3(b) because under GRI 1, the
merchandise is prima facie classifiable by HTSUS
1602.50.09 as cured beef products, and the GRIs are
applied in numerical order. Carl Zeiss, 195 F.3d at 1379.
                            CONCLUSION
    For the foregoing reasons, we conclude that the Court
of International Trade did not err in granting summary
judgment in favor of the government as a matter of law
because the imported articles are provided for eo nomine
as cured prepared or preserved beef products in HTSUS
subheading 1602.50.09. Accordingly, the judgment of the
Court of International Trade is
                            AFFIRMED